Citation Nr: 1309582	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  09-25 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for right index and long finger proximal interphalangeal joint (PIP) osteoarthritis. 

2.  Entitlement to service connection for left index and long finger proximal interphalangeal joint (PIP) osteoarthritis. 

3.  Entitlement to service connection for right shoulder acromioclavicular joint osteoarthritis. 

4.  Entitlement to service connection for left shoulder acromioclavicular joint osteoarthritis. 

5.  Entitlement to service connection for right carpal tunnel syndrome status post surgery. 

6.  Entitlement to service connection for left carpal tunnel syndrome status post surgery. 

7.  Entitlement to service connection for an unspecified bone disorder. 

8.  Entitlement to service connection for an unspecified chest disorder. 

9.  Entitlement to service connection for an unspecified head injury. 

10.  Entitlement to service connection for an unspecified heart disorder. 

11.  Entitlement to service connection for an unspecified internal organ disorder. 

12.  Entitlement to service connection for an unspecified joint disorder. 

13.  Entitlement to service connection for a left arm disorder. 

14.  Entitlement to service connection for an unspecified lung disorder. 

15.  Entitlement to service connection for an unspecified muscle condition. 

16.  Entitlement to service connection for a neck disorder. 

17.  Entitlement to service connection for unspecified nerve damage. 

18.  Entitlement to service connection for an unspecified tissue condition. 

19.  Entitlement to service connection for an unspecified back disorder. 

20.  Entitlement to service connection for a right elbow disorder. 

21.  Entitlement to service connection for a left elbow disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1964 to March 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  Additionally, the record was held open for 60 days, in which the Veteran submitted additional medical evidence accompanied by a waiver.  

In January 2010, the Board remanded this case for additional development and consideration.  Subsequently, in December 2012, the Board determined that an Independent Medical Expert (IME) opinion was necessary prior to the adjudication of the Veteran's claims on the merits.  This expert opinion has been obtained and associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims, which has been reviewed and considered.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In December 2012, the Board requested an IME opinion from a specialist with expertise in the treatment of burns caused by electric injuries (previously called electrocution) and the sequelae thereof concerning the nature and etiology of the Veteran's claims on appeal.  In January 2013 the Board received the IME opinion.   That same month, the Veteran received notice of the IME opinion, as he was provided a copy of the specialist's report.  

In February 2013, the Veteran responded by submitting two medical treatise articles along with a statement in support of his claims.  Additionally, on his "Medical Opinion Response Form," the Veteran acknowledged that he had submitted additional argument and/or evidence and that he waived the right to initial Agency of Original Jurisdiction (AOJ) review.  He wanted his case remanded for consideration of the new evidence.  The Veteran's representative reiterated the Veteran's desires in the February 2013 Motion to Remand.  As such, a remand for initial AOJ review is required.  See 38 C.F.R. §§ 20.903,  20.1304(c) (2012).   

Accordingly, the case is REMANDED for the following action:

After completing any development deemed appropriate and reviewing all evidence of record, including the evidence and information submitted since issuance of the last supplemental statement of the case, readjudicate the Veteran's claims.  For any adverse determination, issue to the Veteran and his representative a supplemental statement of the case and allow the appropriate time period for response.  Thereafter, return the case to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


